Citation Nr: 1624922	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  13-05 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma, to include as due to herbicide exposure in the Republic of Vietnam.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depression recurrent without psychosis.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to March 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, further development is necessary before a decision may be rendered in this appeal.  

With respect to the Veteran's claim for entitlement to service connection for squamous cell carcinoma, in May 2015 the Board obtained an Independent Medical Expert (IME) opinion.  In August 2015, the Board remanded the claim because the Veteran requested initial AOJ review of the new evidence.  Upon remand, the AOJ issued a Supplemental Statement of the Case, but the list of evidence reviewed 
does not include the IME opinion.  In fact, a review of the claims file seems to indicate that the AOJ was unable to locate the opinion, and instead referred to an April 2, 2011, VA contract opinion.  Accordingly, as it does not appear that the AOJ has reviewed the May 2015 IME opinion, which is of record (labeled VA Examination in VBMS with a date of May 31, 2015), remand is again warranted.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Pursuant to the Board's August 2015 remand order, in November 2015 a VA opinion was obtained with respect to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder.  Upon review, the Board finds this opinion is insufficient for purposes of addressing the service connection claim.  The examiner opined that the Veteran did not appear to have a current diagnosis of an acquired psychiatric disorder and noted that he did not appear to be experiencing depression   or PTSD at the time of his VA evaluation in January 2011.  However, the examiner failed to either opine as to whether the Veteran's major depression was related to active duty service or to address whether this diagnosis, made during the pendency   of the appeal in March 2010, was incorrect, as directed by the Board's August      2015 remand.  Additionally, the examiner stated that "any further speculation as 
to the Veteran's mental health status would be mere speculation without formally interviewing the Veteran," but went on to say that "further in-person evaluation of the Veteran would not change the opinion stated."  These statements are contradictory, but appear to indicate that an in-person examination of the Veteran may be helpful.  Accordingly, remand of this claim for a VA examination and opinion is warranted.  

Additionally, updated VA treatment records should be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the file updated VA treatment records dating since August 2015.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination.  The claims file should be reviewed by the examiner.  All tests and studies deemed necessary should be conducted and the results reported in detail.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following: 

(a)  Please provide diagnoses for any psychiatric disorders identified.  If PTSD is diagnosed, the examiner should identify the stressors upon which the diagnosis is based.

(b)  For any psychiatric disorder diagnosed at any point during the course of the claim (other than a personality disorder), specifically including major depression recurrent without psychosis, is it at least as likely as not (50 percent probability or greater) that the disorder arose during service or is otherwise related to service?  

If the examiner is of the opinion that the March 2010 diagnosis of major depression recurrent without psychosis was incorrect, a clearly-stated, medical rationale for this opinion must be provided.  

The examiner should explain the medical basis for any conclusions reached.  

3.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal, with specific review   of the May 2015 IME opinion with respect to squamous cell carcinoma (labeled as VA Examination in VBMS and dated May 31, 2015).  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case  should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




